               Case 19-11743-JTD   Doc 744-3   Filed 08/21/20   Page 1 of 4




                                       Exhibit B

                                      Declaration




DOCS_DE:230219.2 65988/003
                  Case 19-11743-JTD             Doc 744-3        Filed 08/21/20        Page 2 of 4




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


In re:                                                       Chapter 11

PANCAKES & PIES, LLC,1                                       Case No. 19-11743 (JTD)

                  Post-Effective Date Debtor.


        DECLARATION OF MICHAEL G. INFANTI IN SUPPORT OF LIQUIDATING
            TRUSTEE’S THIRD OMNIBUS OBJECTION (NON-SUBSTANTIVE)
          TO CERTAIN CLAIMS (DUPLICATE, AMENDED, AND LATE CLAIMS)

                    I, Michael G. Infanti declare under penalty of perjury as follows:

                     1.       I am a CPA, CFE, CIRA at Giuliano Miller & Company LLC (“GMCO”)

    with offices at 2301 E Evesham Road, 800 Pavilion, Suite 210, Voorhees, NJ 08043. GMCO is

    the financial advisor to Alfred T. Giuliano, the liquidating trustee (the “Liquidating Trustee”)

    for the Liquidating Trust (the “Trust”) formed in the above-captioned chapter 11 cases (the

    “Chapter 11 Cases”) of the debtors and debtors in possession (the “Debtors”) through the

    Debtors’ Combined Disclosure Statement and Chapter 11 Plan of Liquidation (the “Plan”).

                     2.       I submit this declaration (the “Declaration”) in support of the Liquidating

    Trustee’s Third Omnibus Objection (Non-Substantive) to Certain Claims (Duplicate, Amended ,

    and Late Claims) (the “Objection”).2

                     3.       Except as otherwise indicated herein, I have personal knowledge of the

    matters and issues set forth herein or have gained knowledge of such matters from my review of

    the relevant documents, or from information provided to me.


1
 The Post-Effective Date Debtor is and the last four digits of its taxpayer identification number are Pancakes and
Pies, LLC (2435). The mailing address for the Post-Effective Date Debtor is Pancakes & Pies, LLC c/o
MorrisAnderson & Associates, Ltd., 55 West Monroe Street, Suite 2350, Chicago, Illinois 60603.
2
    Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Objection.



DOCS_DE:230219.2 65988/003
               Case 19-11743-JTD            Doc 744-3     Filed 08/21/20     Page 3 of 4




                   4.        I make this Declaration based on my review of the Duplicate Claims,

 Amended Claims, and Late Claims referenced in the Objection, together with any supporting or

 related documentation.

                   5.        I and the appropriate personnel, in conjunction with the Liquidating

 Trustee’s professionals diligently reviewed and analyzed in good faith the Duplicate Claims,

 Amended Claims, and Late Claims identified in the Objection.

                   6.        I have familiarity with the claims review process and the related

 objection process. In that capacity, I have reviewed the Duplicate Claims, Amended Claims,

 and Late Claims referenced in the Objection, and am directly familiar with the information

 contained therein. Additionally, I read the Objection and the Proposed Order with respect to the

 Objection. Some of the bases for the Objection contained herein relate to matters within the

 knowledge of other agents of the Debtors and are based on information I received from them.

                   7.        Each of the Duplicate Claims listed on Exhibit 1 to the Proposed Order is

 a claim which is duplicative of at least one other claim filed by the same claimant relating to the

 same subject matter. I and other of the Liquidating Trustee’s professionals reviewed the

 Duplicate Claims and the Claims Register and determined that the Duplicate Claims should be

 disallowed and expunged from the Claims Register because each of the Duplicate Claims is a

 claim which is duplicative of at least one other claim filed by the same claimant relating to the

 same subject matter.

                   8.        Each of the Amended Claims listed on Exhibit 2 to the Proposed Order is

 a claim which supersedes another filed claim. I and other of the Liquidating Trustee’s

 professionals reviewed the Amended Claims and the Claims Register and determined that the




                                                      2
DOCS_DE:230219.2 65988/003
               Case 19-11743-JTD            Doc 744-3     Filed 08/21/20    Page 4 of 4




 Amended Claims are claims which supersedes another filed claim and should be disallowed and

 expunged from the Claims Register as indicated on Exhibit 2.

                   9.        Each of the Late Claims listed on Exhibit 3 to the Proposed Order is a

 claim that was not timely filed and filed after the applicable Claims Bar Date. I and other of the

 Liquidating Trustee’s professionals reviewed the Late Claims and the Claims Register and

 determined that the Late Claims were not timely filed and should be disallowed and expunged

 from the Claims Register as indicated on Exhibit 3.

                   10.       Accordingly, based upon my review of the Duplicate Claims, Amended

 Claims, and Late Claims subject to the Objection, I believe that the relief sought in the

 Objection is in the best interests of the Liquidating Trust.


Dated: August 21, 2020
                                                         /s/ Michael G. Infanti
                                                         Michael G. Infanti




                                                     3
DOCS_DE:230219.2 65988/003
